Citation Nr: 1047221	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-07 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than October 30, 2006 
for the award of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to September 
1993.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) that awarded service connection for prostate cancer 
effective October 30, 2006.  The Veteran disagreed with the 
effective date assigned for the award of service connection and 
perfected an appeal as to that issue.


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for 
prostate cancer on October 30, 2006.  

2.  The Veteran's prostate cancer was diagnosed in October 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 2006 
for the award of service connection for prostate cancer have not 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. 
§ 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a November 2006 letter provided notice regarding 
what information and evidence was needed to substantiate the 
underlying claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  After service connection was 
granted and an effective date assigned, a February 2007 letter 
provided notice regarding what information and evidence was 
needed to substantiate a claim for an earlier effective date.  
The claim was last readjudicated in June 2007.

Moreover, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for prostate 
cancer.  In Dingess, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases in which service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 
3.159(b)(3)(i) (2010).  Thus, because the notice that was 
provided before service connection was granted was sufficient, 
VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records, and Social Security 
Administration records.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 
2010); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  
Any communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  
Unless specifically provided otherwise, the effective date of an 
award based on an original claim for compensation benefits shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(b)(2) (2010).  If a claim is received 
within one year from the date of discharge or release from 
service, the effective date of an award for disability 
compensation to a veteran shall be the day following the date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 
(1997).

In this case, the Veteran first filed a claim for service 
connection for prostate cancer on October 30, 2006, more than one 
year after his retirement from service.  No formal or informal 
claim for service connection for prostate cancer was received 
prior to that date.  Hence, an effective date earlier than 
October 30, 2006 is not authorized under 38 C.F.R. § 3.400.  

The Veteran and his representative have argued that, based upon a 
liberalizing law adding prostate cancer to a list of diseases 
presumed associated with exposure to herbicides, the effective 
date should be one year prior to the October 2006 claim for 
service connection or the date prostate cancer was added to the 
list.  

When compensation is awarded pursuant to a liberalizing law which 
became effective on or after the date of its enactment or 
issuance, in order for a claimant to be eligible for retroactive 
payment under the provisions of this paragraph the evidence must 
show that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing law 
and that such eligibility existed continuously from that date to 
the date of claim of entitlement.  See 38 C.F.R. § 3.114(a) 
(2010).  As indicated by the Veteran's representative, effective 
November 7, 1996, prostate cancer was added to the list of 
diseases presumed related to exposure to certain herbicides.  See 
61 Fed. Reg. 57586 (1996).  However, the medical evidence 
reflects that the Veteran's prostate cancer was not diagnosed 
until October 1997, after the liberalizing law took effect.  The 
Board recognizes that the Veteran initially indicated that he was 
diagnosed with prostate cancer in 1995 at the Dorn VA Medical 
Center (VAMC) in Columbia, South Carolina.  However, the 
Veteran's later statements and medical records from the Dorn VAMC 
make clear that the Veteran was not diagnosed with prostate 
cancer until 1997.  As the Veteran was not diagnosed with 
prostate cancer until 1997, he was not eligible for benefits when 
the liberalizing law in this case became effective in 1996.  
Hence, an earlier effective date is not warranted pursuant to 
38 C.F.R. § 3.114.  

An earlier effective date is also not warranted based on 38 
C.F.R. § 3.816 (2010) as the Veteran did not file a claim for 
service connection for prostate cancer until after that condition 
was added to the presumptive list for conditions related to 
herbicide exposure.  

For all the reasons expressed above, an effective date earlier 
than October 30, 2006, for the award of service connection for 
prostate cancer cannot be granted.  

The Board recognizes that in the November 2010 informal brief of 
the appellant, the Veteran's representative argued that the 
Veteran was entitled to an earlier effective date for the award 
of special monthly compensation.  The January 2007 rating 
decision awarded the Veteran special monthly compensation at the 
(l) and (m) levels, effective October 30, 2006.  However, the 
Veteran only appealed the effective date assigned for the grant 
of service connection for prostate cancer and not the effective 
date assigned for the award of special monthly compensation.  In 
this regard, the notice of disagreement, prepared by his 
representative, mentioned only the effective date for service 
connection for prostate cancer.  This document did not mention 
special monthly compensation, nor is there any other document 
filed within a year of the January 2007 rating decision 
reflecting disagreement with the decision concerning special 
monthly compensation.  Thus, this issue is not before the Board.  
The Board also notes that the Court has held that VA claimants 
may not properly file, and VA has no authority to adjudicate, a 
freestanding claim for an earlier effective date in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 299-300 (2006).  Thus, this claim 
has not been referred to the RO.  


ORDER

Entitlement to an effective date earlier than October 30, 2006 
for the award of service connection for prostate cancer is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


